Case 2:17-cv-07412-ADS-AYS Document 27 Filed 06/11/19 Page 1 of 2 PageID #: 147



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 JOSE AGUILAR, on behalf of himself and all
 others similarly situated,

                           Plaintiff,
                                                                  DEFAULT JUDGMENT
                  - against -                                     CV 17-7412 (ADS)(AYS)


 THE FENCE GUY, INC., THE FENCE GUY
 OF LONG ISLAND, LLC, AND JOHN
 HAUSLE,

                            Defendants.
 -------------------------------------------------------------X

         An Adoption Order of the Honorable Arthur D. Spatt, United States District Judge,

 having been filed on June 10, 2019; adopting in its entirety the May 20, 2019 Report and

 Recommendation of United States Magistrate Judge Anne Y. Shields granting the Plaintiff’s

 motion for a default judgment against the Defendants The Fence Guy, The Fence Guy of Long

 Island, and John Hausle; awarding the Plaintiff damages as follows: (1) unpaid overtime

 compensation pursuant to the Fair Labor Standards Act (“FLSA”) and the New York Labor Law

 (“NYLL”) in the amount of $24,580.40; (2) liquidated damages pursuant to the FLSA and the

 NYLL, in the amount of $24,580.40; (3) $8,900.00 in damages for violations of the Wage Theft

 Prevention Act; and (4) post judgment interest calculated pursuant to 28 U.S.C. § 1961, for a

 total monetary award of $58,060.80, it is

         ORDERED AND ADJUDGED that the Plaintiff Jose Aguilar’s motion for a default

 judgment as against the Defendants The Fence Guy, The Fence Guy of Long Island, and John

 Hausle is granted; that the Plaintiff is awarded damages in the amount of $58,060.80, plus post

 judgment interest calculated pursuant to 28 U.S.C. § 1961.
Case 2:17-cv-07412-ADS-AYS Document 27 Filed 06/11/19 Page 2 of 2 PageID #: 148



 Dated: Central Islip, New York
        June 11, 2019

                                                 DOUGLAS C. PALMER
                                                 CLERK OF THE COURT
                                           By:   /s/ James J. Toritto
                                                 Deputy Clerk




                                       2
